Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of September 12, 2011 by
and between priceline.com Incorporated, a company, incorporated under the laws
of the State of Delaware  (the “Company”), and Darren Huston (“Indemnitee”).

 

RECITALS

 

WHEREAS, Indemnitee has been asked and has agreed to and may be asked in the
future to act (if applicable) as incorporator, (managing) director, officer,
supervisory director, secretary, (general) proxy-holder, administrator,
liquidator, attorney, manager, employee, agent or in any other capacity
whatsoever of the Company or any of its (to be incorporated) affiliated or group
companies, including, but not limited to, Booking.com B.V., Booking.com Limited
and their affiliated companies (collectively with the Company, the “Group
Companies”);

 

WHEREAS, the Company has agreed to indemnify Indemnitee in any of the
aforementioned capacities to the extent contemplated by this Agreement;

 

WHEREAS, the Company and Indemnitee wish to enter into this Agreement to clearly
delineate the aforementioned indemnification;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.    Services.  This Agreement shall not be deemed an employment
contract between the Company and Indemnitee.

 

Section 2.                                            Indemnification.  The
Company shall indemnify and hold Indemnitee harmless in accordance with the
provisions of this Section 2 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding.  Pursuant to this
Section 2, Indemnitee shall be indemnified against all damages, losses,
penalties, monetary sanctions, costs, expenses (including reasonable fees, costs
and expenses of attorneys, accountants, tax specialists and other advisors and
court costs) (“Expenses”), judgments, fines and amounts paid in settlement
actually and reasonably incurred, suffered or paid by Indemnitee or on his
behalf in connection with such Proceeding or any claim, issue or matter therein
or settlement whether by any of the Group Companies (or any (ultimate)
shareholder or group company of the Group Companies) or a third party
(collectively: a “Claim”), if Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
relevant Group Companies on which behalf he acted.  For purposes of this
Agreement, the term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee was, is or will be involved as a party
or otherwise by reason of the fact that Indemnitee is or was a director
(managing or supervisory), officer, manager, agent, employee, secretary,
(general) proxy-holder, administrator, liquidator or attorney of the Group
Companies,

 

--------------------------------------------------------------------------------


 

in each case whether or not serving in such capacity at the time any liability
or expense is incurred for which indemnification can be provided under this
Agreement; provided, however, that the term “Proceeding” shall not include any
action, suit or arbitration initiated by Indemnitee to enforce Indemnitee’s
rights under this Agreement.

 

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is by reason of his service to, within or for the benefit of the
Group Companies, a witness in any Proceeding to which Indemnitee is not a party,
he shall be indemnified against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith.

 

The indemnification obligation of the Company will apply irrespectively of
whether the Indemnitee is still employed by, involved in or renders his service
(in whatever capacity) to the relevant Group Companies at the moment the Claim
is made, or whether the Claim dates from a date before or after the signing of
this Agreement, as well as irrespectively of whether the third party is residing
or seated in the Netherlands or abroad and irrespectively of whether the Claim
will be executed before a Dutch or foreign judge, or whether the payments are
due on account of a settlement (provided that such settlement must be approved
in advance by the Company, which approval will not be unreasonably withheld,
conditioned or delayed).  The right to indemnification as provided for in this
Agreement shall inure to the benefit of Indemnitee’s heirs, executors and
personal and legal representatives.

 

Section 3.                                            Exclusions; Limitations. 
Notwithstanding any provision in this Agreement to the contrary, and unless a
court of competent jurisdiction determines that indemnification should be
provided in a final non-appealable judgment, the Company shall not be obligated
under this Agreement to make any indemnity:

 

(a)                                  for which payment has actually been made to
or on behalf of Indemnitee under any insurance policy or other indemnity
provision, except with respect to any excess beyond the amount paid under any
insurance policy or other indemnity provision (for which excess the Company
shall be and remain liable);

 

(b)                                 for claims initiated or brought by
Indemnitee against the Company or any Group Company, except (i) with respect to
Proceedings brought by Indemnitee to enforce a right to indemnification under
this Agreement or (ii) if the Board of Directors of the Company has approved the
initiation or bringing of such claim;

 

(c)                                  for any settlement of any Proceeding by
Indemnitee effected without the Company’s written consent, which consent will
not be unreasonably withheld, conditioned or delayed;

 

(d)                                 (i) for any breach of Indemnitee’s duty of
loyalty (as defined by Dutch law) to the relevant Group Companies, (ii) for acts
or omissions by Indemnitee not in good faith or which involve willful or
intentional misconduct, gross negligence or a knowing and willful violation of
law on the part of Indemnitee, (iii) for unlawful payment of a dividend or

 

--------------------------------------------------------------------------------


 

distribution or unlawful stock or equity purchase or redemption by any Group
Company, or (iv) for any transaction from which Indemnitee derived an improper
and actual personal benefit; or

 

(e)                                  for which payment is prohibited by
applicable law,

 

The Company’s obligation to indemnify Expenses hereunder to Indemnitee who is or
was serving at the request of the Company as a director, officer, employee or
agent of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification from such other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise.

 

Section 4.                                          Procedure for Notification
and Defense of Claim.

 

(a)                                  To obtain indemnification under this
Agreement, Indemnitee shall first submit to the Company a written request
therefor specifying in reasonable detail the claims or circumstances under which
Indemnittee believes he is entitled to indemnification hereunder.

 

(b)                                 The Company will be entitled to participate
in the Proceeding at its own expense.

 

Section 5.                                            Duration of Agreement;
Binding Effect.  This Agreement shall continue until and terminate upon the
later of: (a) the expiry of the relevant applicable statue of limitations of any
Claim, or (b) the final termination of any Proceeding, including any appeal,
then pending in respect of which Indemnitee is granted rights of indemnification
hereunder. This Agreement shall be binding upon the Company and its successors
and assigns and shall inure to the benefit of Indemnitee and his heirs,
executors and administrators.

 

Section 6.                                            Repayment.  If and to the
extent that it is established by a competent court that one of the exceptions
set forth in Clause 3 applies, then all amounts paid by the relevant Companies
pursuant to this Agreement in relation to the events in question shall be deemed
advance payments and Indemnitee shall be required to repay such amounts to the
relevant Companies, unless otherwise provided for in the decision of the
competent court or agreed upon by parties to this Agreement.

 

Section 7.                                            Advance Payment; D&O
Insurance.  The right to indemnification conferred by this Agreement shall
include the right to be paid by the Company the reasonable expenses incurred in
defending or otherwise participating in any proceeding in advance of its final
disposition.  The Company shall cover Indemnitee under directors’ and officers’
liability insurance both during and, while potential liability exists, after the
employment, which insurance shall cover all Group Companies.

 

Section 8.                                            Severability.  If any
provision or provisions of this Agreement shall be held to be invalid, illegal
or unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way

 

--------------------------------------------------------------------------------


 

be affected or impaired thereby and shall remain enforceable to the fullest
extent permitted by law; (b) such provision or provisions shall be deemed
reformed to the extent necessary to conform to applicable law and to give the
maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

Section 9.                                            Entire Agreement.  This
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

 

Section 10.                                      Notice by Indemnitee.  Each
party agrees promptly to notify the other parties in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information or
other document relating to any Proceeding, claim or matter which may be subject
to indemnification hereunder.

 

Section 11.                                      Notices.  All notices,
requests, demands and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given if (a) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, (b) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(a)                                  If to Indemnitee, at such address as
Indemnitee shall provide to the Company.

 

(b)                                 If to the Company to:

 

priceline.com Incorporated

800 Connecticut Avenue

Norwalk, Connecticut 06854

Attention:  General Counsel

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 12. No Termination. The parties hereby waive their rights, if any, in
whole or in part, to annul, terminate, rescind, dissolve or cancel this
Agreement, including on the basis of Sections 6:265 or 6:228 of the Dutch Civil
Code, or make any request thereto.

 

Section 13.                                      Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules.  The Company
and Indemnitee hereby irrevocably and unconditionally (i) agree that any action
or

 

--------------------------------------------------------------------------------


 

proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court of Chancery (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, The
Corporation Trust Company, Wilmington, Delaware as its agent in the State of
Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

priceline.com Incorporated

 

 

 

 

 

By:

/s/ Jeffery H. Boyd

 

 

Name:

Jeffery H. Boyd

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Indemnitee

 

 

 

 

 

By:

/s/ Darren Huston

 

 

Name:

Darren Huston

 

--------------------------------------------------------------------------------